UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1748


RYAN BAXTER BURNS, Administrator of the Estate of William Lewis Burns,
Jr.,

                    Defendant - Appellant,

      v.

MONICA HOGGE,

                    Defendant - Appellee,

FIDELITY BROKERAGE SERVICES, LLC,

                    Plaintiff.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-01383-TSE-TCB)


Submitted: April 23, 2019                                          Decided: June 14, 2019


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George O. Peterson, Tania M. L. Saylor, PETERSON SAYLOR, PLC, Fairfax,
Virginia, for Appellant. Mark E. Kellogg, BECKER, KELLOGG & BERRY, PC,
Springfield, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                           2
PER CURIAM:

       Ryan Baxter Burns, as administrator of the estate of William Lewis Burns, Jr.,

appeals the district court’s order granting summary judgment in favor of Monica Hogge,

in this interpleader action brought to determine the rights to the funds in the decedent’s

individual retirement account. We have reviewed the record included on appeal, as well

as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Burns v. Hogge, No. 1:17-cv-01383-TSE-TCB (E.D. Va.

filed June 4, 2018; entered June 5, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3